Title: To James Madison from Audley Laurens Osborne, 24 July 1805 (Abstract)
From: Osborne, Audley Laurens
To: Madison, James


          § From Audley Laurens Osborne. 24 July 1805, Salisbury, North Carolina. “It is with considerable reluctance, that I again presume to intrude on the time of one to whom I am altogether a stranger. How anxious soever I might have expected an answer to my late letter, I must acknowledge I was not disappointed. The various important avocations of men holding the higher offices of government, removes them so far beyond the reach of applications of this sort; and the course I took in my application was so much out of the ordinary track, I do not wonder it was not attended to. But the highest officer of government Should, I concieve, be accessable to a citizen of The United States; and on this Ground alone I expected an answer. I assure You Sir, it was with extreme diffidence, I undertook my own recomendation; but circumstances not to be explain’d within the compass of a letter, urged the measure. Apprehensive that my former letter did not reach You, I again state to you that it is my most ardent wish to become servicable to a government, to which I am attached by all the ties of birth & education, and to an administration for which I have allways expressd the most profound veneration. I have the will, and my utmost abilities shall be exerted to the per for mance of my duty, should I meet with your patronage. My desires are moderate. My only wish is to have it in my power to live decently in some post wherein the compensation shall equal the labour.
          “I care not, whether I am established in the civil or military department. I will only suggest, that I feel myself better calculated to do the duties of the former.
          “Could You procure for me, any imployment, reputable, under government, in Louisiana, The North Western Teritory or at the Seat of government, I shall hold myself bound to You by every tie of Gratitude. Should I meet Your approbation, I flatter myself I can produce testimonials which will justify Your interference in my behalf; and my conduct thereafter will not, I hope, discredit Your patronage. At any moment in which I am call’d on to act, I am ready to obey, as nothing detains me at Salisbury but an expectation of an answer.”
        